      Case 19-30344                Doc 32           Filed 09/19/19 Entered 09/19/19 23:43:01                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              David Brian Reynolds                                              Social Security number or ITIN        xxx−xx−6108
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Minnesota                         Date case filed in chapter 13                2/5/19

Case number:          19−30344 − KAC                                                    Date case converted to chapter 7             9/17/19




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       David Brian Reynolds

2.      All other names used in the
        last 8 years

3.     Address                               3311 Millbrook Circle
                                             Stillwater, MN 55082

4.     Debtor's attorney                     Jesse A. Horoshak                                      Contact phone: 612−843−0529
                                             Kain & Scott                                           Email: jhoroshak@kainscott.com
       Name and address                      6445 Sycamore Court North
                                             Maple Grove, MN 55369

5.     Bankruptcy trustee                    Patti J. Sullivan                                      Contact phone: 651−699−4825
                                             1595 Selby Ave Ste 205                                 Email: patti@pattisullivan.com
       Name and address                      St Paul, MN 55104
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-30344                  Doc 32        Filed 09/19/19 Entered 09/19/19 23:43:01                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor David Brian Reynolds                                                                                                  Case number 19−30344


6. Bankruptcy clerk's office                    200 Warren E Burger Federal Building and                     Hours open: Monday − Friday: 8:00am −
                                                US Courthouse                                                5:00pm
                                                316 N Robert St
    Documents in this case may be filed at this St Paul, MN 55101                                            Contact phone: 651−848−1000
    address. You may inspect all records filed
    in this case at this office or online at                                                                 Web address: www.mnb.uscourts.gov
    www.pacer.gov.
                                                                                                             Date: 9/17/19


7. Meeting of creditors                          October 8, 2019 at 02:00 PM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              U S Courthouse Rm 402, 316 N
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Robert St, St. Paul, MN 55101
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 12/9/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.                                                                          You must file a motion:
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to          • if you assert that the discharge should
                                                   receive a discharge of any debts under any of the         be denied
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),          under § 727(a)(8) or (9).
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).



                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


                                                 Certificate of Completion of Financial                      Filing deadline: 12/9/19
                                                 Management Course due:
                                                 Credit Counseling and Debtor Education Information can be
                                                 found at
                                                 http://www.usdoj.gov/ust/eo/bapcpa/ccde/index.htm


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-30344        Doc 32    Filed 09/19/19 Entered 09/19/19 23:43:01              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                           District of Minnesota
In re:                                                                                  Case No. 19-30344-KAC
David Brian Reynolds                                                                    Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0864-3           User: Alicia                 Page 1 of 2                    Date Rcvd: Sep 17, 2019
                               Form ID: 309A                Total Noticed: 59


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 19, 2019.
db             +David Brian Reynolds,    3311 Millbrook Circle,     Stillwater, MN 55082-3469
aty            +Kathryn A Klein,    Riezman Berger P C,    7700 Bonhomme 7th Fl,      St Louis, MO 63105-1960
smg            +United States Attorney,    600 US Courthouse,     300 S 4th St,    Minneapolis, MN 55415-3070
cr             +Ally Financial Inc.,    Riezman Berger, P.C.,     7700 Bonhomme, 7th Floor,
                 St. Louis, MO 63105-1960
cr             +Specialized Loan Servicing LLC,     14841 DALLAS PKWY SUITE 425,      Dallas, TX 75254-8067
62171048      #+Allison Auger,    15078 Farnham Ave N,    Hugo MN 55038-9003
62174513       +Alltran,   PO BOX 519,    Sauk Rapids, MN 56379-0519
62171051        Alomere Health,    111 7th Ave E,    Alexandria MN 56308
62171053       +American Accounts & Advisors,     7460 80th Street South,     Cottage Grove MN 55016-3007
62171054       +Ann M. I. Mozey,    450 Main St. N #140,     Stillwater MN 55082-5060
62173341       +Bnr Irrigation Services,     16550 62nd St.,    New Germany, MN 55367-9523
62184000       +Canvas Health,    7066 Stillwater Boulevard N,     Saint Paul, MN 55128-3937
62171058       +Culligan Water,    1928 Truax Blv,    Eau Claire WI 54703-9692
62171059       +D & A Services, LLC of IL,     1400 E Touhy Avenue,    Suite G2,    Des Plaines IL 60018-3338
62171063       +Healtheast Care System,    1700 University Avenue West,      Saint Paul MN 55104-3727
62214837       +Integrity Property & Casualty,     PO BOX 539,    Appleton, WI 54912-0539
62171065       +Lakeview Hospital,    927 Churchill St W,     Stillwater MN 55082-5999
62176333        Minn. Dept. of Employment & Economic Development,      1st National Bank Building,
                 332 Minnesota Street, Suite E200,     St. Paul, MN 55101-1351
62171069        North Memorial Health Care,     PO Box 1477,    Minneapolis MN 55440-1477
62171070       +Nystrom & Associates,    1900 Silver Lake Rd #110,     New Brighton MN 55112-1789
62171071       +Oakdale Enterprises,    North Ambulance,     PO Box 29127,    Minneapolis MN 55429-0127
62171072        Specialized Loan Servicing,     PO Box 636007,    Littleton CO 80163-6007
62189580       +Specialized Loan Servicing LLC,     8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
62171077       +The Rose Law Firm,    921 Mainstreet PO Box 5560,     Hopkins MN 55343-0492
62171079       +Washington County,    Collections - Government Ctr,      PO Box 3804,    Stillwater MN 55082-3804
62171078       +Washington County,    Child Support Unit,     PO Box 30,    Stillwater MN 55082-0030
62171080       #Waste Management,    PO Box 79168,    Phoenix AZ 85062-9168
62171081       +Xcel Energy,    PO Box 1317,    Longmont CO 80502-1317

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jhoroshak@kainscott.com Sep 17 2019 22:17:52        Jesse A. Horoshak,    Kain & Scott,
                 6445 Sycamore Court North,     Maple Grove, MN 55369
tr             +EDI: BPJSULLIVAN.COM Sep 18 2019 02:13:00       Patti J. Sullivan,    1595 Selby Ave Ste 205,
                 St Paul, MN 55104-4528
smg            +EDI: MINNDEPREV.COM Sep 18 2019 02:13:00       Minnesota Department of Revenue,
                 Bankruptcy Section,    PO BOX 64447,    St Paul, MN 55164-0447
ust            +E-mail/Text: ustpregion12.mn.ecf@usdoj.gov Sep 17 2019 22:17:56         US Trustee,
                 1015 US Courthouse,    300 S 4th St,    Minneapolis, MN 55415-3070
62171052       +EDI: RMCB.COM Sep 18 2019 02:13:00       AMCA/American Medical Collection Agency,
                 Attention: Bankruptcy,    4 Westchester Plaza, Suite 110,     Elmsford NY 10523-1615
62171047       +E-mail/Text: dbrostrom@ar-solutions.biz Sep 17 2019 22:18:13
                 Accelerated Receivables Solutions,     Attn: Bankruptcy,    2223 Broadway,
                 Scottsbluff NE 69361-1906
62182819        EDI: GMACFS.COM Sep 18 2019 02:13:00       Ally Bank,    PO Box 130424,    Roseville, MN 55113-0004
62171049       +EDI: GMACFS.COM Sep 18 2019 02:13:00       Ally Financial,    Attn: Bankruptcy Dept,
                 Po Box 380901,    Bloomington MN 55438-0901
62182427        EDI: GMACFS.COM Sep 18 2019 02:13:00       Ally Financial,    PO Box 130424,
                 Roseville, MN 55113-0004
62171050       +EDI: GMACFS.COM Sep 18 2019 02:13:00       Ally Financial,    200 Renaissance Ctr,
                 Detroit MI 48243-1300
62171055       +EDI: CAPITALONE.COM Sep 18 2019 02:13:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City UT 84130-0285
62182641        EDI: CAPITALONE.COM Sep 18 2019 02:13:00       Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,     PO Box 71083,   Charlotte, NC 28272-1083
62171056       +EDI: MERRICKBANK.COM Sep 18 2019 02:13:00       Carson Smithfield, LLC,     PO Box 9216,
                 Old Bethpage NY 11804-9016
62171057       +E-mail/Text: bankruptcy@cavps.com Sep 17 2019 22:18:07        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,     500 Summit Lake Ste 400,    Valhalla NY 10595-2322
62172746       +E-mail/Text: bankruptcy@cavps.com Sep 17 2019 22:18:07        Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,     Valhalla, NY 10595-2321
62171062        EDI: DISCOVER.COM Sep 18 2019 02:13:00       Discover Financial,    Pob 15316,
                 Wilmington DE 19850
62171061       +E-mail/Text: electronicbkydocs@nelnet.net Sep 17 2019 22:18:05        Dept of Ed / 582 / Nelnet,
                 Attn: Claims,    Po Box 82505,    Lincoln NE 68501-2505
62171060       +E-mail/Text: electronicbkydocs@nelnet.net Sep 17 2019 22:18:05        Dept of Ed / 582 / Nelnet,
                 3015 Parker Rd,    Aurora CO 80014-2904
62173713        EDI: DISCOVER.COM Sep 18 2019 02:13:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
62171064        EDI: IRS.COM Sep 18 2019 02:13:00       Internal Revenue Service,    Centralized Insolvency,
                 PO Box 7346,    Philadelphia PA 19101-7346
          Case 19-30344            Doc 32       Filed 09/19/19 Entered 09/19/19 23:43:01                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0864-3                  User: Alicia                       Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                      Form ID: 309A                      Total Noticed: 59


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
62193236        EDI: MERRICKBANK.COM Sep 18 2019 02:13:00        MERRICK BANK,   Resurgent Capital Services,
                 PO Box 10368,    Greenville, SC 29603-0368
62171068       +EDI: MINNDEPREV.COM Sep 18 2019 02:13:00        MN Dept of Revenue,    Attn:Denise Jones,
                 PO Box 64447,    Saint Paul MN 55164-0447
62171066       +EDI: MERRICKBANK.COM Sep 18 2019 02:13:00        Merrick Bank/CardWorks,   Attn: Bankruptcy,
                 Po Box 9201,    Old Bethpage NY 11804-9001
62171067       +E-mail/Text: mdes.bkpt.tax@state.mn.us Sep 17 2019 22:18:15        Minnesota Unemployment Ins.,
                 Attn: Bankruptcy Department,     PO BOX 4629,    Saint Paul MN 55101-4629
62224000        EDI: PRA.COM Sep 18 2019 02:13:00       Portfolio Recovery Associates, LLC,     c/o Hom Furniture,
                 POB 12914,    Norfolk VA 23541
62171074       +EDI: RMSC.COM Sep 18 2019 02:13:00       Syncb/Home,    Attn: Bankruptcy,   Po Box 965060,
                 Orlando FL 32896-5060
62222018       +EDI: RMSC.COM Sep 18 2019 02:13:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk VA 23541-1021
62171075       +EDI: RMSC.COM Sep 18 2019 02:13:00       Synchrony Bank/Walmart,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando FL 32896-5060
62194193       +E-mail/Text: bncmail@w-legal.com Sep 17 2019 22:18:06        TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,     2001 WESTERN AVENUE, STE 400,    SEATTLE, WA 98121-3132
62171076        EDI: WTRRNBANK.COM Sep 18 2019 02:13:00        Target,   Target Card Services,
                 Mail Stop NCB-0461,    Minneapolis MN 55440
62184545       +E-mail/Text: electronicbkydocs@nelnet.net Sep 17 2019 22:18:05
                 US Department of Education c/o Nelnet,     121 South 13th Street, Suite 201,
                 Lincoln, NE 68508-1911
                                                                                                TOTAL: 31

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*             +US Trustee,   1015 US Courthouse,   300 S 4th St,   Minneapolis, MN 55415-3070
cr*              +Specialized Loan Servicing LLC,   14841 DALLAS PARKWAY, SUITE 425,   DALLAS, TX 75254-8067
62171073*        +Specialized Loan Servicing,   PO Box 636007,   Littleton CO 80163-6007
62189581*        +Specialized Loan Servicing LLC,   8742 Lucent Blvd, Suite 300,
                   Highlands Ranch, Colorado 80129-2386
                                                                                              TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 17, 2019 at the address(es) listed below:
              Gregory A Burrell    cmecfjzkmn@ch13mn.com
              Jesse A. Horoshak    on behalf of Debtor 1 David Brian Reynolds jhoroshak@kainscott.com,
               bbabatz@kainscott.com;HoroshakJR72722@notify.bestcase.com
              Kathryn A Klein    on behalf of Creditor   Ally Financial Inc. mn_bank@riezmanberger.com,
               riezmanberger@gmail.com;rbadmin@ecf.courtdrive.com
              Patti J. Sullivan    patti@pattisullivan.com, mn11@ecfcbis.com
              Rory H Foley    on behalf of Plaintiff   Minnesota Department of Employment and Economic
               Development rory.foley@ag.state.mn.us, jill.klausing@ag.state.mn.us;cheryl.boe@ag.state.mn.us
              US Trustee   ustpregion12.mn.ecf@usdoj.gov
                                                                                             TOTAL: 6
